Citation Nr: 1428070	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  09-48 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for right carpal tunnel syndrome on an extraschedular basis.

2.  Entitlement to a total disability rating based upon individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to November 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

By an October 2009 rating decision, the RO increased the assigned rating for the Veteran's carpal tunnel syndrome to 30 percent, effective September 28, 2009.  In November 2010, the RO increased the evaluation of the Veteran's service-connected right carpal tunnel syndrome to 30 percent, effective February 24, 2004.  The issue concerning the evaluation of the Veteran's right carpal tunnel syndrome remains before the Board on appeal.  Ab v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran provided testimony at a December 2009 hearing before the undersigned Acting Veterans Law Judge.  The hearing transcript is of record.

In June 2010, the Board remanded the case for further action by the originating agency.  The case has been returned to the Board for further appellate action.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  Id.  

Initially, the Board notes that the most recent VA examination in connection with the Veteran's service-connected right carpal tunnel syndrome was conducted almost five years ago, in September 2009.  During his December 2009 Travel Board hearing, the Veteran reported that his right hand disability had increased in severity since his last examination in September 2009.  See December 2009 Travel Board hearing transcript.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the Veteran's reports of increased symptomatology, new VA examination is warranted to determine the current severity of the Veteran's right carpal tunnel syndrome.

The Board notes that additional development is also needed because the record does not reflect full compliance with the Board's June 2010 remand instructions.  In this regard, the Board directed the RO to evaluate whether the Veteran is entitled to an extraschedular rating with respect to his right carpal tunnel syndrome.  The record reflects that in July 2010, the RO sent the Veteran notice of the evidence necessary for consideration of an extraschedular rating for his service-connected right carpal tunnel syndrome.  In addition, in a November 2010 rating decision, the RO granted an increased rating of 30 percent from February 24, 2004, for the service-connected carpal tunnel syndrome, right (dominant) wrist.  However, the RO has still not addressed the issue of entitlement to an extraschedular rating for the right carpal tunnel syndrome, as it was instructed to do in the June 2010 Board remand.  Where the remand instructions of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

The Board also notes that the Veteran's TDIU claim is inextricably intertwined with the issue of entitlement to an increased rating for right carpal tunnel syndrome on an extraschedular basis, and cannot be adjudicated at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Lastly, the Board notes that the claims file and Virtual VA e-folder does not contain any treatment records dated after January 2013.  As this case is already being remanded for further development, the RO should take this opportunity to obtain any additional treatment records that may be relevant to the claim.

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected right carpal tunnel syndrome.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

The RO should also obtain any outstanding VA medical records dated from January 2013 to the present. 

2.  After completing the above action, the Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the current degree of severity of the Veteran's service-connected right carpal tunnel syndrome.  The claims folder must be made available to and be reviewed by the examiner.  Any indicated studies are to be performed.  The examiner should describe with specificity all symptomatology and functional impairment due to the Veteran's service-connected right carpal tunnel syndrome.

The examiner should specifically state whether the Veteran's carpal tunnel syndrome results in mild, moderate, severe incomplete paralysis or complete paralysis of the effected nerve group.  In addition, the examiner should indicate whether carpal tunnel syndrome results in limitation of motion of the fingers or wrist.  Finally, the examiner should state whether carpal tunnel syndrome results in loss of use of the affected extremity.

The examiner should also provide an opinion as to whether the Veteran's service-connected right carpal tunnel syndrome would prevent him from obtaining and maintaining employment for which his education and occupational experience would otherwise qualify him. 

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  If the evidence of record shows that the Veteran's disability is manifested by symptomatology not contemplated by the applicable rating criteria, and there is evidence of marked interference with employment or frequent periods of hospitalization, the claim should be referred to the Director of VA's Compensation and Pension Service for consideration of entitlement to an increased rating on an extraschedular basis, in accordance with 38 C.F.R. § 4.16(b) (2013).

4.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. 

5. Readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



